IN THE COURT OF APPEALS OF IOWA

                                  No. 15-0818
                              Filed May 11, 2016


IN RE THE MARRIAGE OF MARY DAWN HIGHLAND
AND CURTIS HIGHLAND

Upon the Petition of
MARY DAWN HIGHLAND,
      Petitioner-Appellant,

And Concerning
CURTIS HIGHLAND,
     Respondent-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Jasper County, Terry Rickers,

Judge.



      Mary Highland has appealed the decree dissolving her marriage to Curtis

Highland. AFFIRMED AS MODIFIED.




      Amanda L. Green of Nading Law Firm, Ankeny, for appellant.

      Tammi M. Blackstone, Des Moines, for appellee.




      Considered by Vaitheswaran, P.J., and Doyle and Mullins, JJ.
                                          2


MULLINS, Judge.

       Mary Highland has appealed the decree dissolving her marriage to Curtis

Highland, arguing: the alimony award is not equitable, she should not be solely

liable for the income tax liability from her IRA, and she should be awarded more

trial attorney fees and attorney fees on appeal. We affirm as modified.

       Dissolution of marriage actions are equitable proceedings. Iowa Code

§ 598.3 (2015).     Our review is de novo.      See Iowa R. App. P. 6.907.         “In

reviewing questions related to spousal support, while our review is de novo, we

have emphasized that ‘we accord the trial court considerable latitude.’ We will

disturb the trial court’s order ‘only when there has been a failure to do equity.’” In

re Marriage of Gust, 858 N.W.2d 402, 406 (Iowa 2015) (citations omitted). Our

supreme court has previously noted:

       This deference to the trial court’s determination is decidedly in the
       public interest.    When appellate courts unduly refine these
       important, but often conjectural, judgment calls, they thereby foster
       appeals in hosts of cases, at staggering expense to the parties
       wholly disproportionate to any benefit they might hope to realize.

Id. at 407 (citation omitted).

       At the time of the dissolution trial, the parties had been married less than

eight years. Mary was fifty-seven years old with significant health problems and

was disabled, receiving Social Security Disability benefits of $1051 per month.

Curtis was fifty-three years old with no health problems. He was employed as a

truck driver earning about $50,000 per year.

       In our de novo review, we have considered the statutory factors for

determining spousal support set forth in Iowa Code section 598.21A(1). See In

re Marriage of Mauer, 874 N.W.2d 103, 107 (Iowa 2016). Although mindful of
                                         3


our duty to give considerable latitude to the trial court in alimony awards, we

cannot say the court’s award of $150 per month alimony to Mary is equitable

under the circumstances.       During the marriage, Mary became disabled after

many years of factory work, and Curtis completed a program at a local

community college to become a truck driver with an apparent stable future

income. Mary claims her monthly expenses are approximately $2200; Curtis

claims his are approximately $2700. Considering the relatively short marriage,

the age of the parties, the disparate health of the parties, the limited educational

backgrounds, the expected earning capacities, and the likelihood Mary will

remain unable to work, see Iowa Code § 598.21A(1), we find the alimony award

should be increased to $300 per month. Although this mere $150 per month

increase may appear to some as tinkering, we note it is a 100% increase from

that awarded by the district court.

       Mary complains she should not be solely liable for the income taxes on the

IRA distributed to her. The IRA was a rollover of a previous employer plan Mary

accumulated prior to the marriage. Although she argues much of the money

went to pay on the mortgage to the house, she will receive all the benefit of that

debt reduction.     We have also considered the property and debt distribution

ordered by the district court and agree it is equitable for Mary to be responsible

for the taxes.

       We review an award of attorney fees by the district court for an abuse of

discretion. In re Marriage of Wessels, 542 N.W.2d 486, 491 (Iowa 1995). Based

on the record before us, we cannot say the district court abused its discretion on

this issue.      An award of appellate attorney fees is within this court’s sole
                                        4

discretion. See In re Marriage of Okland, 699 N.W.2d 260, 270 (Iowa 2005). We

award appellate attorney fees to Mary in the amount of $1000.

      We modify the monthly spousal support to $300 per month and affirm the

decree in all other respects. Court costs are assessed to Curtis.

      AFFIRMED AS MODIFIED.